THE defendant moved that the plaintiff should give security for costs, and founded his motion on an affidavit, (under the statute of 1831,) that the plaintiff Was a non-resident, had no *190just cause of action, &c. Held, that, on motions of this kind, there should be no examination of witnesses viva vocc, nor any supplementary or counter affidavits. 1 Arch. Pr. 60.—Lewis v. Brackenridge, May term, 1821 (1). So much of the act referred to in the text, as relates to the requiring of security for costs of resident plaintiffs, is repealed. Stat. 1834-, p. 171.